Citation Nr: 1702707	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  14-36 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for right ear hearing loss. 

2.  Entitlement to an increased disability rating in excess of 50 percent for left ear hearing loss. 

3.  Entitlement to an increased disability rating in excess of 10 percent for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).     


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD
 
A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1949 to December 1952.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas, which purported to grant a 50 percent disability rating for each ear for bilateral hearing loss, denied an increased rating in excess of 
10 percent for tinnitus, and denied a TDIU.  Separate ratings are not provided in the Diagnostic Codes for right and left ear hearing loss.  For this reason, and as discussed below, the purported separate 50 percent ratings for right and left ear hearing loss were erroneous as a matter of law as the March 2013 adjudicator misread or misapplied the exceptional patterns of hearing impairment provisions at 38 C.F.R. § 4.86 (2016).  Subsequently, as also discussed below, a November 2015 rating decision assigned a single 50 percent rating for bilateral hearing loss, effective March 1, 2016, which purported to do so as a reduction (38 C.F.R. § 3.105(e) (2016)), rather than properly reversing or amending the March 2013 hearing loss rating decision on the basis of adjudicative error (38 C.F.R. § 3.105(a) (2016)).  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  








FINDINGS OF FACT

1.  For the period from January 10, 2012 to March 1, 2016, the Veteran is in receipt of separate 50 percent disability ratings that were clearly based on adjudicative error.  

2.  For the period from January 10, 2012 to March 1, 2016, the left and right ear hearing loss results in assignment of a Roman Numeral VIII; the exceptional hearing pattern consideration does not result in a higher Roman Numeral assignment. 

3.  For the entire rating period on appeal, the service-connected tinnitus has been assigned the maximum 10 percent schedular rating available under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a disability rating in excess of 
50 percent for right ear hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  There is no legal basis for the assignment of a disability rating in excess of 
50 percent for left ear hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  There is no legal basis for the assignment of a disability rating in excess of 
10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Regarding the duty to assist in this case, the Veteran received a VA audiometric examination in March 2013.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Further, because the law, and not the facts, are dispositive of the issues on appeal, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met, as set forth above.

Increased Rating for Hearing Loss 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2.  

Ratings for hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In rating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 
38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Hearing loss is a single disability and 38 C.F.R. §§ 4.85-4.87 provide for a single rating for bilateral hearing loss.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016); however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The U.S. Court of Appeals for Veterans Claims ("Court") has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In a March 2013 rating decision, the RO, in pertinent part, purported to grant a 
50 percent disability rating for each ear for bilateral hearing loss, effective January 10, 2012.  Such separate ratings for hearing loss disability in each ear are a legal impossibility, and the product of adjudicative error.  

In an April 2013 statement, the Veteran filed what was purported to be a notice of disagreement (NOD) to the March 2013 rating decision.  Subsequently, a September 2015 letter informed the Veteran that a clear and unmistakable error (CUE) was made in March 2013 rating decision in assigning the separate 50 percent ratings for hearing loss, and proposed to assign a single 50 percent rating for bilateral hearing loss.  A November 2015 rating decision assigned a single 
50 percent rating for bilateral hearing loss, effective March 1, 2016.  The Veteran did not file a notice of disagreement as to the November 2015 decision, and that decision became final.  38 C.F.R. § 20.1103 (2016). 

Purported Separate Hearing Loss Ratings from January 10, 2012 to March 1, 2016

Initially, the Board finds that, for the period from January 10, 2012 to March 1, 2016, the Veteran has been paid based on the purported assignment of a 50 percent disability rating for each ear, rather than for a single 50 percent rating for bilateral hearing loss.  As the separate ratings are based on legal error, rather than evidence, higher ratings than 50 percent for each ear would require compounding the rating error in this case.  The evidence shows that only one 50 percent rating is warranted for the period from January 10, 2012 to March 1, 2016.  

The purported separate 50 percent ratings for right and left ear hearing loss were erroneous because the March 2013 adjudicator misread 38 C.F.R. § 4.86 as a matter of law.  Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist is directed to determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  While the regulation, 38 C.F.R. § 4.86(a), directs that each ear is be evaluated separately, the context of the regulation is that this direction means that each ear is to be evaluated separately only for determining each ear's Roman Numeral designation.  Once the highest Roman Numeral designation is determined, the hearing loss rating criteria then direct that both the right and left ear Roman Numerals are to be used to derive a single rating for the bilateral hearing loss from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  In this case, the March 2013 adjudicator erroneously rated each ear error separately, rather than evaluating each ear separately only to determine the Roman Numeral designation.  

Had the bilateral hearing loss been properly rated together as one disability, this would have resulted in a single 50 percent disability rating.  See Table VII of 38 CFR 4.85.  The January 2013 VA audiometric report results reflect that from Table VI of 38 CFR 4.85 Roman Numeral VIII is determined for both the right and left ears.  A 50 percent rating is then derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  See January 2013 VA audiometric examination report.  

For these reasons also, the Board finds that, for the period from January 10, 2012 to March 1, 2016 there is no legal basis for an assignment of a disability rating in excess of 50 percent for each ear for bilateral hearing loss.  See 38 C.F.R. §§ 4.14, 4.85.  Further, the Veteran has not contended entitlement to an extraschedular rating for right or left ear hearing loss under 38 C.F.R. § 3.321(b) (2016).  

Notwithstanding that the November 2015 RO adjudicator used the proper "clear and unmistakable error" (CUE) language of 38 C.F.R. § 3.105(a) in determining that the Veteran was only entitled to a single 50 percent rating for bilateral hearing loss, the RO adjudicator in November 2015 actually applied the "reduction" in rating criteria of 38 C.F.R. §  3.105(e).  Accordingly, the November 2015 purported reduction under 38 C.F.R. §  3.105(e) was the improper remedy, and the adjudicator should have applied both the language and criteria of CUE under 38 C.F.R. § 3.105(a) to remedy the March 2013 rating decision error purporting to assign separate ratings of 50 percent for each ear.  See 38 C.F.R. § 3.105(a) ("For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior final decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision").  

Regarding a potential overpayment, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. §§ 1.911, 4.85-4.87, Diagnostic Code 6100 (2016).  In this case, while the November 2015 rating decision purported to find CUE in the March 2013 rating decision to assign separate 50 percent disability ratings for right and left ear hearing loss (see 38 C.F.R. § 4.85, Diagnostic Code 6100 rating right and left ear hearing loss together), which effectively compensated the Veteran twice for the same disability over the course of approximately four years, to date, the RO has not taken action to reverse or revise the March 2013 rating decision on the basis of CUE (38 C.F.R. § 3.105(a)), so no overpayment of benefits has been established.  If an overpayment is subsequently created, the Veteran may file a request for waiver within 180 days of the notice of debt, and VA's fault in creating the debt will be an equitable factor that will be considered.  See 38 C.F.R. § 1.963 (2016).  As the basis of the initially assigned separate 50 percent ratings each for left and right ear disability was erroneous, and without basis in law, the appeal for a higher rating is, likewise, without legal merit, leaving no question of law or fact to decide regarding rating hearing loss for this period.  
Rating Bilateral Hearing Loss from March 1, 2016 

As noted above, the Veteran did not appeal the portion of the November 2015 rating decision that assigned a single 50 percent disability rating for the service-connected bilateral loss, effective March 1, 2016.  38 C.F.R. § 20.1103 (2016).  As there is no evidence of record within the one-year appeal period that can be construed as a NOD to the November 2015 rating decision, there is no jurisdiction-conferring document in the record that would allow the Board to consider the issue of  a higher disability rating for the service-connected bilateral hearing loss from March 1, 2016.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicated that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction").  For this reason, the issue of an increased rating for right and left ear hearing loss for the period from March 1, 2016 is not before the Board.  

Increased Rating for Tinnitus

The Veteran contends generally that the symptoms and impairment of service-connected tinnitus warrant a rating in excess of 10 percent for the entire rating period on appeal.  A July 2014 statement reflects that the Veteran wrote that tinnitus keeps him awake at night.  
Tinnitus is rated under Diagnostic 6260, which provides a 10 percent maximum disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.  Note (2) further explains that the Board must assign only a single rating for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations. Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the United States Court of Appeals for Veterans Claims had erred in not deferring to VA's interpretation. 

In view of the foregoing, the Board concludes that the regulations preclude a schedular rating in excess of a single 10 percent rating for tinnitus; therefore, the Veteran's appeal for a disability rating greater than 10 percent for tinnitus must be denied as a matter of law.  See Diagnostic Code 6260, Note 2. 38 C.F.R. § 4.87.  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the hearing loss and tinnitus disabilities under 38 C.F.R. 
§ 3.321(b)(1).  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus and requires a single 10 percent rating for such disability, the Board finds that referral for extraschedular consideration is not warranted for the service-connected tinnitus.  

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The Veteran's service-connected disabilities include tinnitus, bilateral hearing loss, and skin cancer residuals of the neck, face, and both hands and forearms. 

Comparing the Veteran's disability level and symptomatology of hearing loss tinnitus to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is adequate.  Absent any exceptional factors associated with the right and left ear hearing loss and tinnitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal for an increased rating for right ear hearing loss is dismissed.  

The appeal for an increased rating for left ear hearing loss is dismissed.  

A disability rating in excess of 10 percent for service-connected tinnitus is denied.  


REMAND

TDIU

In April 2013, the Veteran submitted a timely notice of disagreement (NOD) to the March 2013 rating decision, which, in pertinent part, denied a TDIU.  To date, no statement of the case (SOC) has been issued as to the issue of a TDIU.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the issue of a TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. §7107(a)(2) (West 2014) and  38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

Issue a SOC that addresses the issue of a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The AOJ should advise that the claims file will not be returned to the Board for appellate consideration of the issue following the issuance of the SOC unless the Veteran perfects the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


